SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For20March 2012 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Director/PDMR Shareholding dated 10 April 2012 Annual Information Update dated 17 April 2012 Exhibit No: 99.1 10 April 2012 INTERCONTINENTAL HOTELS GROUP PLC (the "Company") Notification of transactions of directors, persons discharging managerial responsibilities ("PDMR") and connected persons On 5 April 2012 the following directors and other PDMRs were awarded conditional rights over the numbers of the Company's ordinary shares shown below, under the Company's Long Term Incentive Plan ("LTIP") 2012/2014. The performance measurement period is from 1 January 2012 to 31 December 2014 and the awards will vest on the business day after the announcement of the Company's 31 December 2014 year end financial results. Under the terms of the LTIP 2012/2014, the maximum number of shares that can be transferred if performance conditions are met in full are as follows: Number of shares awarded Director Kirk Kinsell Tracy Robbins Tom Singer Richard Solomons Other PDMRs Angela Brav Eric Pearson Jan Smits George Turner In addition, also on 5 April 2012, Eric Pearson has been granted conditional rights over the Company's ordinary shares under the LTIP for the performance cycles 1 January 2010 to 31 December 2012 and 1 January 2011 to 31 December 2013, as follows: 2010/2012 2011/2013 Eric Pearson The awards will vest on the business day after the announcement of the Company's 31December 2012 and 31 December 2013 year end financial results, as appropriate. Ends Notes to Editors: IHG (InterContinental Hotels Group) [LON:IHG, NYSE:IHG (ADRs)] is a global organisation with nine hotel brands including InterContinental® Hotels & Resorts, Hotel Indigo®, Crowne Plaza® Hotels & Resorts, Holiday Inn® Hotels and Resorts, Holiday Inn Express®, Staybridge Suites®, Candlewood Suites®, as well as our two newest brands, EVEN™ Hotels and HUALUXE™ Hotels & Resorts. IHG also manages Priority Club® Rewards, the world's first and largest hotel loyalty programme with over 63 million members worldwide. IHG franchises, leases, manages or owns over 4,400 hotels and more than 658,000 guest rooms in nearly 100 countries and territories, and has more than 1,100 hotels in its development pipeline. In Greater China, IHG currently has 167 hotels with more than 55,000 rooms open and 149 hotels with just under 50,000 rooms in the pipeline. IHG expects to recruit around 90,000 new people worldwide across its estate over the next few years and is committed to gender balance throughout its business. We aspire to continue retaining a minimum of 25% female representation on the Board. InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. Visit www.ihg.comfor hotel information and reservations and www.priorityclub.comfor more on Priority Club Rewards. For our latest news visit www.ihg.com/media, www.twitter.com/ihgplc or www.youtube.com/ihgplc. For further information, please contact: Investor Relations (Catherine Dolton / Isabel Green): +44 (0)1 Media Affairs (Joanna James): +44 (0) 7 Exhibit No: 99.2 17 April 2012 InterContinental Hotels Group PLC Annual Information Update In accordance with Prospectus Rule 5.2, InterContinental Hotels Group PLC is pleased to provide its Annual Information Update relating to information disclosed to the public in compliance with relevant laws and regulations since its last information update on 12 April 2011. For the purpose of this update, the information is only referred to, and copies of each item can be found at the locations specified below. In accordance with the provisions of Article 27 (3) of the Prospectus Directive Regulation, it is acknowledged that whilst the information was up to date at the time of publication, such disclosures may at any time become out of date and the Company does not undertake any obligation to update any such information in the future. Neither the Company, nor any other person, takes any responsibility for, or makes any representation, express or implied as to the accuracy or completeness of the information. 1. Regulatory Announcements The following UK regulatory announcements have been made by the Company via a Regulatory Information Service during the period 12 April 2011 to 17 April 2012. Copies of these announcements can be viewed at www.londonstockexchange.com under code IHG. Date Detail 10-Apr-2012 Director/PDMR Shareholding 30-Mar-2012 Total Voting Rights 29-Mar-2012 Form 20-F filed with the SEC 21-Mar-2012 Annual Financial Report 19-Mar-2012 IHG launches HUALUXE Hotels and Resorts in China 15-Mar-2012 Director/PDMR Shareholding 14-Mar-2012 Holding(s) in Company 13-Mar-2012 Director/PDMR Shareholding 07-Mar-2012 Director/PDMR Shareholding 06-Mar-2012 Director/PDMR Shareholding 29-Feb-2012 Total Voting Rights 28-Feb-2012 IHG launches EVEN Hotels in the U.S. 27-Feb-2012 Holding(s) in Company 27-Feb-2012 Director/PDMR Shareholding 27-Feb-2012 Director/PDMR Shareholding 24-Feb-2012 Director/PDMR Shareholding 21-Feb-2012 Director/PDMR Shareholding 20-Feb-2012 Director/PDMR Shareholding 20-Feb-2012 Blocklisting Application 17-Feb-2012 Director/PDMR Shareholding 14-Feb-2012 Blocklisting Application 14-Feb-2012 Final Results 31-Jan-2012 Total Voting Rights 17-Jan-2012 Change of Regional Reporting Structure 03-Jan-2012 Blocklisting Interim Review 30-Dec-2011 Total Voting Rights 19-Dec-2011 Holding(s) in Company 30-Nov-2011 Total Voting Rights 23-Nov-2011 Holding(s) in Company 21-Nov-2011 Holding(s) in Company 11-Nov-2011 Holding(s) in Company 08-Nov-2011 3rd Quarter Results 04-Nov-2011 Blocklisting Application 31-Oct-2011 Total Voting Rights 24-Oct-2011 Third Quarter Americas RevPAR Growth Announcement 13-Oct-2011 Director/PDMR Shareholding 05-Oct-2011 Holding(s) in Company 30-Sep-2011 Total Voting Rights 28-Sep-2011 Director/PDMR Shareholding 02-Sep-2011 Holding(s) in Company 31-Aug-2011 Total Voting Rights 22-Aug-2011 Director/PDMR Shareholding 17-Aug-2011 Director/PDMR Shareholding 09-Aug-2011 Board Appointment 09-Aug-2011 Half Yearly Report 08-Aug-2011 Blocklisting Application 29-Jul-2011 Total Voting Rights 27-Jul-2011 Appointment of New CFO 26-Jul-2011 IHG announces revision of contract with HPT 18-Jul-2011 New Management Appointments 07-Jul-2011 Publication of Prospectus 06-Jul-2011 Director/PDMR Shareholding 01-Jul-2011 Blocklisting Interim Review 30-Jun-2011 Total Voting Rights 24-Jun-2011 Directorate Change 23-Jun-2011 Director/PDMR Shareholding 20-Jun-2011 Director/PDMR Shareholding 20-Jun-2011 Disposal 15-Jun-2011 Director/PDMR Shareholding 13-Jun-2011 Directorate Change 06-Jun-2011 Director/PDMR Shareholding 06-Jun-2011 Holding(s) in Company 31-May-2011 AGM Resolutions 31-May-2011 Total Voting Rights 27-May-2011 Result of AGM 18-May-2011 Board Appointment 17-May-2011 Holding(s) in Company 10-May-2011 1st Quarter Results 28-Apr-2011 Total Voting Rights 14-Apr-2011 Blocklisting Application 12-Apr-2011 Annual Information Update 2. Companies House Filings The following documents have been filed by the Company with the Registrar of Companies at Companies House during the period 12 April 2011 to 17 April 2012. Copies of these documents may be obtained from Companies House (www.companieshouse.gov.uk). Date Document Type Description 16/04/2012 SH01 STATEMENT OF CAPITAL 16/04/2012 SH01 STATEMENT OF CAPITAL 16/04/2012 SH01 STATEMENT OF CAPITAL 12/04/2012 SH01 STATEMENT OF CAPITAL 04/04/2012 AA GROUP OF COMPANIES' ACCOUNTS MADE UP TO 31/12/11 21/03/2012 AR01 ANNUAL RETURN 16/03/2012 SH01 STATEMENT OF CAPITAL 16/03/2012 SH01 STATEMENT OF CAPITAL 16/03/2012 SH01 STATEMENT OF CAPITAL 16/03/2012 SH01 STATEMENT OF CAPITAL 16/03/2012 SH01 STATEMENT OF CAPITAL 16/03/2012 SH01 STATEMENT OF CAPITAL 16/03/2012 SH01 STATEMENT OF CAPITAL 15/03/2012 SH01 STATEMENT OF CAPITAL 15/03/2012 SH01 STATEMENT OF CAPITAL 15/03/2012 SH01 STATEMENT OF CAPITAL 12/03/2012 SH01 STATEMENT OF CAPITAL 09/03/2012 SH01 STATEMENT OF CAPITAL 09/03/2012 SH01 STATEMENT OF CAPITAL 09/03/2012 SH01 STATEMENT OF CAPITAL 20/02/2012 SH01 STATEMENT OF CAPITAL 20/02/2012 SH01 STATEMENT OF CAPITAL 16/02/2012 SH01 STATEMENT OF CAPITAL 15/02/2012 SH01 STATEMENT OF CAPITAL 07/02/2012 SH01 STATEMENT OF CAPITAL 07/02/2012 SH01 STATEMENT OF CAPITAL 03/02/2012 SH01 STATEMENT OF CAPITAL 03/02/2012 SH01 STATEMENT OF CAPITAL 02/02/2012 SH01 STATEMENT OF CAPITAL 27/01/2012 SH01 STATEMENT OF CAPITAL 23/01/2012 SH01 STATEMENT OF CAPITAL 23/01/2012 SH01 STATEMENT OF CAPITAL 11/01/2012 CH01 DIRECTOR'S CHANGE OF PARTICULARS / MR DALE FREDERICK MORRISON 09/01/2012 SH01 STATEMENT OF CAPITAL 06/01/2012 SH01 STATEMENT OF CAPITAL 06/01/2012 SH01 STATEMENT OF CAPITAL 06/01/2012 SH01 STATEMENT OF CAPITAL 05/01/2012 SH01 STATEMENT OF CAPITAL 21/12/2011 SH01 STATEMENT OF CAPITAL 15/12/2011 SH01 STATEMENT OF CAPITAL 12/12/2011 AD02 SAIL ADDRESS CHANGED FROM: C/O EQUINITI LIMITED HOLM OAK BUSINESS PARK MARTLETS WAY GORING-BY-SEA WORTHING WEST SUSSEX BN12 4QY 24/11/2011 SH01 STATEMENT OF CAPITAL 22/11/2011 SH01 STATEMENT OF CAPITAL 27/10/2011 SH01 STATEMENT OF CAPITAL 20/10/2011 SH01 STATEMENT OF CAPITAL 20/10/2011 SH01 STATEMENT OF CAPITAL 04/10/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / MR DALE FREDERICK MORRISON 04/10/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / KIRK KINSELL 28/09/2011 SH01 STATEMENT OF CAPITAL 27/09/2011 AP01 DIRECTOR APPOINTED THOMAS DANIEL SINGER 16/09/2011 SH01 STATEMENT OF CAPITAL 08/09/2011 SH01 STATEMENT OF CAPITAL 17/08/2011 SH01 STATEMENT OF CAPITAL 16/08/2011 AP01 DIRECTOR APPOINTED TRACY GERALDINE ROBBINS 03/08/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / KIRK KINSELL 06/07/2011 SH01 STATEMENT OF CAPITAL 06/07/2011 AP01 DIRECTOR APPOINTED CHRISTOPHER LUKE MAYHEW 01/07/2011 TM01 APPOINTMENT TERMINATED, DIRECTOR RALPH KUGLER 01/07/2011 TM01 APPOINTMENT TERMINATED, DIRECTOR ANDREW COSSLETT 16/06/2011 AR01 ANNUAL RETURN 13/06/2011 TM01 APPOINTMENT TERMINATED, DIRECTOR JAMES ABRAHAMSON 09/06/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / DAVID JOHN KAPPLER 09/06/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / JONATHAN SCRANTON LINEN 08/06/2011 AP01 DIRECTOR APPOINTED MR DALE FREDERICK MORRISON 08/06/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / YING YEH 08/06/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / DAVID GORDON COMYN WEBSTER 08/06/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / RICHARD LESLIE SOLOMONS 08/06/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / JENNIFER CHARLINA ELLSWORTH LAING 08/06/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / MR RALPH DAVID KUGLER 08/06/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / MR ANDREW PETER COSSLETT 08/06/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / GRAHAM DENIS ALLAN 08/06/2011 CH01 DIRECTOR'S CHANGE OF PARTICULARS / JAMES ROBERT ABRAHAMSON 08/06/2011 CH03 SECRETARY'S CHANGE OF PARTICULARS / MR GEORGE TURNER 03/06/2011 RES08 AUTHORITY TO PURCHASE SHARES OUT OF CAPITAL 03/06/2011 RES10 AUTHORISED ALLOTMENT OF SHARES AND DEBENTURES 03/06/2011 RES11 DISAPPLICATION OF PRE-EMPTION RIGHTS 02/06/2011 SH01 STATEMENT OF CAPITAL 02/06/2011 SH01 STATEMENT OF CAPITAL 20/04/2011 SH01 STATEMENT OF CAPITAL 19/04/2011 AA GROUP OF COMPANIES' ACCOUNTS MADE UP TO 31/12/10 14/04/2011 SH01 STATEMENT OF CAPITAL 14/04/2011 SH01 STATEMENT OF CAPITAL 3. Documents published and sent to shareholders The following documents have been published by the Company and sent to shareholders of the Company during the period 12 April 2011 to 17 April 2012. Date Documents 21-Mar-2012 Annual Report and Financial Statements 2011, Annual Review and Summary Financial Statement 2011, Notice of 2012 Annual General Meeting, Form of Proxy for the 2012 Annual General Meeting, and Chairman's Letter - electronic communications 4. Documents filed with the Securities and Exchange Commission As the Company's shares are registered under the US Securities Exchange Act of 1934, the Company has submitted filings to the US Securities and Exchange Commission during the period 12 April 2011 to 17 April 2012. Full details of these filings can be viewed at www.sec.gov under code IHG. Copies of all the documents listed above are available on request from the Company's registered office at Broadwater Park, Denham, Buckinghamshire UB9 5HR. Nicolette Henfrey Deputy Company Secretary & Head of Corporate Legal 17 April 2012   SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 20April 2012
